Citation Nr: 1142478	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-38 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for lumbar spine disability, to include degenerative disc disease of the lumbar spine and residuals of a ruptured disc of the lumbar spine.

4.  Entitlement to service connection for a left elbow disorder, claimed as residuals, shrapnel wound, status post revision.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to June 1968.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the claims in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record establishes that some examiners who conducted VA examinations directed in the Board's February 2010 Remand reviewed VA outpatient treatment records which are not associated with the claims file.  In particular, no VA records reflecting the Veteran's VA or private treatment prior to the March 2007 claim are associated with the claims file.  Records which are relevant and should be reviewed or have been reviewed by the examiners who are asked to provide opinions should be associated with the claims file.  In order to assist VA to associate relevant records with the claims file, the Veteran should identify when he first sought treatment at VA, and should identify any VA facility at which he received treatment prior to 2000.  

In July 2011, after certification of this appeal to the Board, the Veteran indicated that he underwent left elbow surgery to repair damage caused by shrapnel.  The statement implies that the repair surgery was separate from the alleged removal of shrapnel in service, and suggests that the "repair" was not performed until after his service separation.  The Veteran has not indicated when or where the repair surgery was performed.  The Veteran should be asked to clarify when left elbow surgery to repair shrapnel damage was performed, and to identify the facility at which surgery was performed.  An attempt should be made to obtain those records.

The Veteran contends that he was provided with codeine while he was stationed at Fort Bliss, Texas, and while he was in Korea to treat his back pain.  However, no service treatment records reflecting such treatment have been located.  The Veteran contends that a portion of his service treatment records are missing.  Attempts should be made to locate additional service treatment records, or alternative records, such as records relating to controlled narcotics, is required.  

The Veteran has not clearly indicated whether he continued to require narcotic pain relievers after service.  The Veteran should be asked where he obtained codeine after service, and afforded the opportunity to identify or submit records to substantiate the chronic and continuous nature of his back pain after service, during the period from the Veteran's 1968 service discharge prior to 2000.  VA records of medications dispensed to the Veteran should be obtained and a printout of pharmacy records should be associated with the claims file.  

The Veteran has indicated that he sustained shrapnel wounds while in Korea.  No records of hospital treatment were located when sought during the course of the prior Remand.  Another attempt should be made to locate service treatment records for the Veteran, including any non-hospital records of treatment provided at the base to which the Veteran was assigned, and sick call records for the Veteran's unit should also be sought.  The Veteran should be asked to identify the portion of his tour in Korea when he might have reported to sick call for a claimed disorder or for removal of shrapnel.  Additionally, unit records which might reflect whether injuries were sustained by anyone in the Veteran's unit, unit history, or other relevant record, such as the history or the after-action reports for the base at which the Veteran was stationed, should be sought from the U.S. Army and Joint Services Records Research Center (JSRRC).  

Additionally, the service department should be asked whether there are any records of treatment provided by camp medics for the Veteran's unit, the larger command, or the1st Battalion, 9th Infantry, for the period from December 1966 to November 1967.  If there are no service department records, JSRRC should be asked whether any relevant records of medic activities for the relevant location and time period are available.

The Board notes that, in a July 2010 request, the RO asked the National Personnel Records Center (NPRC) to furnish inpatient clinical record from June 1968 through November 1968, records of shrapnel wound dated in January 1967, and morning reports for January 1967.  The NPRC responded only that the search for clinical records for a back injury June 14, 1968 to November 1, 1968 at Fort Leonard Wood Hospital was a negative search.  This response does not clearly identify whether the NPRC searched for or responded to the request for morning reports related to the Veteran.  

In any case, morning reports were requested only for January 1967.  It does not appear to the Board that the Veteran has indicated that January 1967 was the only month in which records might show he went to sick call, was treated for back pain, or sustained a shrapnel wound.  

The NPRC must be requested to respond to each aspect of the RO's request for records, and the request for morning reports or similar records cannot be limited to a one-month period in January 1967 unless the Veteran identifies that month as the only month in which he sought treatment for a claimed disorder while he was in Korea.  If the NPRC does not maintain the requested records, such as morning reports, the response should advise the RO of that fact, and indicate that the RO must request the records search from another agency.  

The Veteran should be afforded opportunity to submit or identify records reflecting that scars which he alleges were incurred in service were present proximate to service and to submit or identify record which reflect that he complained of tinnitus or reported hearing loss proximate to service.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify, with as much specificity as possible, when he was treated during service for a shrapnel wound, back pain, hearing loss, or tinnitus, including during his tour in Korea.  The Veteran should identify each month during which he believes he may have received such treatment during service.  

2.  Then, the RO should ask the National Personnel Records Center (NPRC) to search again for service treatment records for the Veteran, to include inpatient or outpatient service treatment records, clinic records, or other medical records, to include separately-filed hospital records or records that the Veteran was treated by a medic or was treated as an outpatient at a clinic associated with or run by a hospital at any location at which the Veteran was stationed.  

The NPRC must respond to each aspect of the search request.  IF the response does not identify separately the results of the search for clinical records, service treatment records, outpatient records, separately-filed hospital records, and separately-filed clinic records, each of which may be filed in a different place, then the RO should ask for clarification of the response.  

3.  If records which substantiate each of the Veteran's claims are not located by NPRC, the RO should request a search of morning reports, sick call records, records of treatment conducted by medics, or other roster or duty rolls for the Veteran's unit which would show if the Veteran was away from assigned duties for reasons such as medical treatment.  The request for this search must cover each location at which the Veteran indicates he may have sought treatment, and must include any date on which the Veteran believes he may have sought treatment, even if more than one search request is required to be submitted to cover the possible treatment dates identified by the Veteran.  Request records until the agency which maintained sick call, duty roster, records of treatment provided by medics, or similar records, is identified, to include a request to JSRRC if the records are not located elsewhere.  If no such records were kept or if the records have been destroyed, the RO must obtain such information in writing.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

4.  If records which substantiate each of the Veteran's claims are not located in response to the searches conducted under paragraphs #2 and #3, then the RO should ask the service department if there are records related to controlled narcotics dispensed at Fort Bliss, Texas, in September 1966 to November 1966, in Korea at the base to which the Veteran was assigned from November 1966 to November 1967, or Fort Leonard Wood, Missouri, from January 1968 to June 1968.   

5.  If no records of treatment of the Veteran for the claimed disorders are located after the searches for the records described in the paragraphs above, then the RO should request that JSRRC provide unit history, after-actions reports, or similar reports for the Veteran's unit or the higher command, identified in the service personnel records as Company C, 1st Battalion, 9th Infantry, 2nd Infantry Division, Korea, for the period from November 1, 1966 through November 30, 1967.  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

6.  The Veteran should be afforded the opportunity to identify or submit records which reflect continuing treatment of a back disorder proximate to service discharge in 1968 through the present.  

7.  Ask the Veteran whether he was treated in any VA facility prior to 2000, and ask him to identify where he received care during the period from 2003 to 2005.

8.  Obtain records of any and all VA treatment of the Veteran, to include current VA clinical records from 2005 to the present, and records prior to 2005, to include records from the Tennessee Valley VA Healthcare System from 2000 to the present.  Duplicates need not be added to the claims file.   

9.  Ask the Veteran to specifically identify the "repair" surgery he discussed in a statement submitted in July 2011.  He should identify the facility where the repair surgery was performed and well as the approximate date.  Then, the RO should attempt to obtain those records.  All efforts to obtain the records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

10.  Afford the Veteran an opportunity to identify any records of private treatment for a claimed disorder from June 1968 to the present.  Advise the Veteran that, in additional to clinical records, records of examinations for health insurance purposes, records of employment examinations, employment clinical records, records of use of assistive devices such as lumbar support, and similar records, may assist him to substantiate his claims.

11.  After completion of the directions in paragraphs #1 to #10 above to the extent possible, request an addendum regarding the etiology and onset of a lumbar spine disorder from the examiner who provided the opinion rendered in 2010, or, schedule the Veteran for a VA examination to determine the nature and etiology of his lumbar spine disorder.  The examiner should discuss review of service treatment  records and post-service records, including records obtained on Remand, including VA clinical records from 2000 to the present and VA and private records dated prior to 2000.  Evaluations, studies, and testing deemed necessary by the examiner should be conducted, and results included in the examination report.  The examiner should discuss the August 2010 opinion noting that a current lumbar spine disorder was the result of the aging process and the Veteran's post-service vocation.  

After discussing the relevant records and the Veteran's lay contentions, the examiner should answer the following questions:  
i) In light of the evidence as a whole, including relevant evidence obtained since the August 2010 examination, is it at least as likely as not that the Veteran incurred a current lumbar spine disorder in service, or as a result of any incident of service, or which has been continuous and chronic after service.  The examiner should address the Veteran's lay contentions as to the etiology of the current lumbar spine disorder.   The etiology of the Veteran's current lumbar spine disorder or disorders, if other than of service incurrence, should be identified.  

A complete rationale must be provided for any opinion rendered. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

12.  After completion of the directions in paragraphs #1 to #10 above to the extent possible, request an addendum regarding the etiology and onset of a left elbow disorder, claimed as due to revision of a shrapnel wound, from the examiner who provided an opinion rendered in 2010, or, schedule the Veteran for a VA examination to determine the nature and etiology of current left elbow disorders.  The examiner should discuss the claims file, the service treatment records, including any records obtained on Remand.  The examiner should discuss the post-service records, including VA clinical records from 2000 to the present, and any clinical records prior to 2000.  The examiner should discuss the current appearance of the left elbow in light of the history and medical evidence, and address the Veteran's lay contention that the current left elbow disorder is due to a shrapnel wound and revision of that wound.  The examiner should discuss review of the opinion rendered following August 2010 examination.  Evaluations, studies, and testing deemed necessary by the examiner should be conducted and included in the examination report.

After discussing the relevant records and the Veteran's lay contentions, the examiner should answer the following questions:  
   i) In light of the evidence as a whole, including relevant evidence obtained since the August 2010 examination, is it at least as likely as not that the Veteran has a current left elbow disorder as the result of a shrapnel wound or as a result of revision of a shrapnel wound?  

A complete rationale must be provided for any opinion rendered. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

13.  After completion of actions directed in paragraphs #1 to #10 above, to the extent possible, schedule the Veteran for a VA audiology examination.  The examiner should review the claims file, service treatment records, and post-service records, including any records obtained on Remand.  The examiner should address the Veteran's lay contentions that hearing loss and tinnitus began during his service, and discuss review of the opinion rendered following the June 2011 examination.  Any testing deemed necessary by the examiner should be conducted, and should be discussed in the examination report.  The examiner should answer the following questions:  
   i)  Does the Veteran have a left ear hearing loss disability?  If so, is it at least as likely as not (a 50 percent, or greater likelihood) that the Veteran incurred a left ear hearing loss as a result of service?  
   ii)  Does the Veteran have a right ear hearing loss disability?  If so, is it at least as likely as not that the Veteran incurred right ear hearing loss as a result of service?  
   iii)  Does the Veteran have a tinnitus disability?  If so, is it at least as likely as not that the Veteran incurred tinnitus as a result of service, or that tinnitus has been chronic and continuous since service, or that tinnitus is linked to the Veteran's service or any incident thereof?  

A complete rationale must be provided for any opinion rendered. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

14.  Review this Remand to ensure that the foregoing requested development has been completed.  Then, the claims on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


